Davis, P. J.
I concur with my Brother Daniels. I think it clearly sufficient, to bring the property of the relator within the exemption of the statute, to show that it is wholly devoted to the educational purposes for which the buildings of the relator were erected upon it. The school of the relator, with its instructors, pupils, and ueees*115sary servants, is shown to comprise about 1,000 persons. If the respondents were vested with any discretion as to the quantity of lands which such a school may occupy, for purposes of instruction, exercise, recreation, and all other appropriate uses, I think the discretion was not properly exercised in this case, considering the importance of combining education and exercise with such seclusion as is appropriate to so large a number of female pupils in the heart of a great city.
Brady, J.:
Upon the argument of this case I was impressed with the conviction that the commissioners had erred, subsequent reflection and the combined opinion of my brethren have confirmed that view. The rule declared by them seems to be in entire harmony with the general system prevailing throughout this State; and they have so fully presented the case that I deem it unnecessary to add any thing to what they have said.
Ordered in accordance with opinion of Daniels, J.